I, WRIT GRANTED AND MADE PEREMPTORY
In this medical malpractice action set for jury trial, applicant, Dr. Mamdouh Mickail, seeks review of a ruling that would allow evidence relating to his substance abuse problems and treatment therefor.
The plaintiffs have made several allegations against applicant of failure to act, and the ultimate question the jury must answer is whether the applicant, through failure to act, breached the appropriate standard of care in treatment of the infant, Morgan Pippen.
Under the circumstances, we have severe reservations concerning whether the evidence at issue should be assigned any probative value in this case. However, assuming probative value arguendo, and after carefully reviewing the entire writ application, we are persuaded that the trial court erred in deciding to allow the admission of the evidence at issue.
Considering the stigma of drug addiction and the consequent danger of unfair prejudice herein, and weighing that danger against any probative value of such evidence under the circumstances of this case, we conclude that the danger of unfair prejudice substantially outweighs any such probative value. Accordingly, we hereby reverse the trial court’s ruling allowing the admission of the evidence at issue, and order that testimony and/or records relating to applicant’s substance abuse treatment not be admitted at the upcoming jury trial.
CARAWAY, J., concurs with written reasons.
BROWN, C.J., dissents with written reasons.
GASKINS, J., dissents for the reasons articulated by J. BROWN.